DocuSign Envelope ID: EF8541A1-1F8D-4592-A688-BAFB419D5C80




               1

               2

               3

               4

               5

               6

               7

               8

               9

             10

             11
                                                UNITED STATES BANKRUPTCY COURT
             12                                 NORTHERN DISTRICT OF CALIFORNIA
                                                     SAN FRANCISCO DIVISION
             13
                     In re:
             14                                                      Case No. 19-30088 (DM) (Lead Case)
                     PG&E CORPORATION
             15                                                      Chapter 11
                                      - and –
             16                                                      (Jointly Administered)
                     PACIFIC GAS AND ELECTRIC
             17      COMPANY,
             18                                        Debtors.
                     ☒ Affects Both Debtors
             19      ☐ Affects PG&E Corporation                      NOTICE OF JOINDER BY CLAIMANT IN
                     ☐ Affects Pacific Gas and Electric              SECURITIES LEAD PLAINTIFF PERA’S
             20      Company                                         OBJECTION TO REORGANIZED
                                                                     DEBTORS’ MOTION TO APPROVE
             21                                                      SECURITIES ADR AND RELATED
                                                                     PROCEDURES FOR RESOLVING
             22                                                      SUBORDINATED SECURITIES CLAIMS
             23

             24

             25

             26

             27

             28

            Case: 19-30088         Doc# 9198       Filed: 10/05/20   Entered: 10/05/20 15:40:31   Page 1 of
                                                               3
DocuSign Envelope ID: EF8541A1-1F8D-4592-A688-BAFB419D5C80




               1             Nantahala Capital Partners II Limited Partnership        (“Claimant”), the holder of a

               2     Securities Claim 1 and a creditor in the chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of

               3     the above-captioned reorganized debtors (the “Debtors”, or as reorganized pursuant to the Plan,

               4     the “Reorganized Debtors”), hereby submits this Notice of Joinder (the “Joinder”) to Securities

               5     Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve Securities ADR and

               6     Related Procedures for Resolving Subordinated Securities Claims (the “Securities ADR

               7     Objection”) in opposition to Reorganized Debtors’ Motion to Approve Securities ADR and

               8     Related Procedures for Resolving Subordinated Securities Claims [Docket No. 8964] (the

               9     “Securities ADR Motion”). In support of this Joinder, Claimant respectfully states as follows:

             10

             11                                JOINDER AND RESERVATION OF RIGHTS

             12              1.   The above-named Claimant hereby joins the Securities ADR Objection filed by the
             13      Public Employees Retirement Association of New Mexico’s (“Securities Lead Plaintiff” or
             14      “PERA”) on September 28, 2020. Claimant joins the Securities ADR Objection in full, for all
             15      the reasons stated therein, and reserves all rights.
             16              2.   In addition to all the reasons stated in the Securities ADR Objection, which Claimant
             17      hereby incorporates by reference and joins, Claimant underscores that Debtors’ proposal outlined
             18      in their Securities ADR Motion is transparently unfair because it increases Reorganized Debtors’
             19      bargaining power for resolving the very wrongdoing for which they are accused, including by
             20      granting Reorganized Debtors inappropriate authority over the selection of, payment to, and
             21      submissions before proposed mediators. In the event that the Court adopts some form of ADR
             22      process, we believe it is imperative that the Court select a nationally-recognized mediator
             23      experienced in securities damages matters, who will be compensated by all parties. The unfair
             24      and inefficient aspects of the present Securities ADR Motion are incurable.
             25
                     1
                      Capitalized terms not defined herein shall have the meaning ascribed to them in the Securities
             26
                     ADR Objection (as defined herein) and the Securities ADR Motion (as defined herein), as
             27      applicable.

             28

            Case: 19-30088         Doc# 9198       Filed: 10/05/20    Entered: 10/05/20 15:40:31     Page 2 of
                                                               3
DocuSign Envelope ID: EF8541A1-1F8D-4592-A688-BAFB419D5C80




               1                                              CONCLUSION
               2             For all of the foregoing reasons, Claimant respectfully joins Securities Lead Plaintiff’s
               3     request that this Court enter an order denying the Securities ADR Motion, as well as granting
               4     such other and further relief as may be just and proper.
               5

               6
                   Dated: October 5, 2020                     Respectfully submitted,
               7

               8                                              NANTAHALA CAPITAL PARTNERS II LIMITED
                                                              PARTNERSHIP
               9
                                                              By: Nantahala Capital Management, LLC
             10                                                     Its General Partner
             11
                                                              By: ________________________________
             12                                                  Name: Wilmot Harkey
                                                                 Title: Manager
             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

            Case: 19-30088         Doc# 9198       Filed: 10/05/20   Entered: 10/05/20 15:40:31     Page 3 of
                                                               3
